April 21, 2006


Mr. Chester J. Makowski
Royston Rayzor Vickery & Williams, L.L.P.
1001 McKinney, Suite 1100
Houston, TX 77002
Mr. James R. Harris
Harris & Greenwell, L.L.P.
615 Upper N. Broadway, Suite 1700, MT-237
Corpus Christi, TX 78477-0237

RE:   Case Number:  03-1101
      Court of Appeals Number:  13-00-00335-CV
      Trial Court Number:  99-1339-E

Style:      THE ED RACHAL FOUNDATION  AND PAUL ALTHEIDE
      v.
      CLAUDE D'UNGER

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
in part the court of appeals' judgment and renders  judgment  and  delivered
the enclosed per curiam opinion and judgment in the above-referenced  cause.



                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Patsy Perez|